DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Independent claim 14 and claims 15-20 depending therefrom are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because  the broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.  As presently claimed a “tangible computer readable medium” of independent claim 14 and claims 15-20 depending therefrom, encompass physical and real-world transitory type signals that do not possess concrete structure that would qualify as a device or part under the definition of a machine. Therefore each of claims 14-20 are rejected under 35 USC 101.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“an interface” “memory” “print defect controller” of independent claim 1 and corresponding claims 2-7 depending therefrom.
“a print engine” of dependent claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

		Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-9, 13-15, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gazala et al (US 2019/0168514).

With respect to Claims 1, 8, and 14: A system comprising: [Gazala (Fig 1 – items 100, 104, 106, 107, 110, para 0017-0019 and 0026) has disclosed a processor, memory, and imaging device for performing the disclosed image processing method.]
an interface [Fig 1 and para 0025 of Gazala, wherein image data is received by memory for further processing.] configured to receive an image of media printed on with print data; [Fig 1 and para 0025 of Gazala, wherein image data is received by memory for further processing. Received image data is of the printed nozzle pattern (para 0023 and 0025).]
memory configured to store defect reference data of nozzles belonging to printheads of a printer; and [Gazala (para 0025-0026) reference pattern data of the nozzles are stored for use in comparison to the image of the printed nozzle pattern.]
a print defect controller configured to detect a nozzle defect in the image based on a comparison of the image with the print data, and [Gazala (para 0025-0026) reference pattern data of the nozzles are stored for use in comparison to the image of the printed nozzle pattern. Deviation amount (Gazala para 0026) between the image of the printed pattern and the stored reference pattern are determined based at least on a deviation amount, strength score, and nozzle classification information. A malfunctioning/defective nozzle are detected based on the deviation, strength score, and/or classification information disclosed by Gazala (para 0029).]
to determine a type of the nozzle defect based on a comparison of the nozzle defect with the defect reference data. [Gazala (para 0031) the classification of the nozzles as “intact”, “deviated”, “inconsistent”, and/or “redundant”.]

With respect to Claims 2, 9, and 15: The system of claim 1 wherein:
the print defect controller is further configured to determine whether the type of the nozzle defect is one of a deviated nozzle defect [Gazala (para 0031) “deviated”], a clogged nozzle defect [The presented claim limitation only requires one of the following claimed defects be disclosed by the prior art.], and a delaminated nozzle defect [Gazala (para 0031) has disclosed the determination of intact nozzles, wherein delamination is the structural separation of the nozzles, hence “not intact”. Hence identifying intact nozzles are nozzles that are not delaminated.].

With respect to Claims 6, 13, and 19: The system of claim 1 wherein:
the print defect controller is further configured to
determine the type of the nozzle defect based at least in part on a location of the nozzle defect and one or more print system settings. [As per the discussion of at least Claim 1, para 0025 of Gazala, Fig 1 of Gazala: The printer setting “DPI” and reference image data are used to analyze and locate the defective nozzle (para 0027 of Gazala).]

With respect to Claim 7: The system of claim 1 further comprising:
a printer comprising: [Gazala (Fig 1 and para 0017-0019) has disclosed a printer having nozzles (item 102), said nozzles deposing ink (para 0020). Said nozzles being “printheads”.]
a print engine including printheads each having a plurality of nozzles configured to eject ink. [Gazala (Fig 1 and para 0017-0019) has disclosed a printer having nozzles (item 102), said nozzles deposing ink (para 0020). Said nozzles being “printheads”.]
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gazala (US 2019/0168514) as applied to at least claim 1 above, in view of the teachings of Billow et al (US 2021/0291513).

With respect to Claims 3, 10, and 16: The system of claim 2 wherein:
the print defect controller is further configured to determine a degree of matching between the nozzle defect and the defect reference data for each of the deviated nozzle defect, the clogged nozzle defect [Billow (para 0050) clogged nozzle defect type determined). [Billow (para 0040-0041) has disclosed the comparison of the image data and reference image data (Fig 10 and para 0053) to determine attributes of the print job. If the comparison is less than a threshold amount (0040-0041), then an error in the print is determined (para 0042) and adjustment or report/notification to the user/operator is performed (para (0042-0043).  The comparison process including determination of nozzle defects (para 0043-0045), wherein a particular malfunction, misalignment, or lack of ink by said nozzles and print heads are determined based on the diagnostic reference target comparison (para 0043-0045).]
, and the delaminated nozzle defect. [Gazala (para 0031 and 0034) has disclosed the determination of a degree of matching to the pattern template that is the “defect reference data” of the present claim. However, Gazala has not further disclosed that a “clogged nozzle defect” is found based on a template matching process as required by the limitations of the present claim.]
[Billow and Gazala are analogous art of image data processing to determine nozzle defects based on reference pattern comparisons with captured images of printed media, wherein a plurality of types of defects are determined based on various reference patterns. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the type of defects detected by reference pattern template matching disclosed by Gazala to further include known reference patterns used to detect known nozzle defect types such as clogged nozzles as disclosed by Billow to perform the expected result of determining additional defect types such as clogged nozzles based on the reference pattern template matching process of Gazala. The motivation for combining would have been to increase the amount of known print nozzle types to be detected and hence increase the effectiveness of the print nozzle inspection process using a known method of print nozzle detection of Gazala and a known template pattern defining a known defect type as disclosed by the teachings of Billow. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Gazala with Billow to achieve the limitations of the present claim.]

Claims 4-5, 11-12, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gazala (US 2019/0168514) in view of Billow et al (US 2021/0291513) as applied to at least claims 1 and 3 above, in view of the teachings of Stoppe et al (US 2021/0279858).

With respect to Claims 4, 11, and 17: The system of claim 3 wherein:
the print defect controller is further configured,
in response to determining that the degree of matching [Degree of matching – para 0033 of Gazala “cross-correlation” or other similarity type measure. Based on comparing test patterns, Gazala (abstract, para 0025-0026, 0031, 0041, 0060, and 0065) has disclosed the identification of malfunctioning nozzles and their locations. A test pattern method being a determination of a degree of matching of an analyzed pattern to a stored pattern as disclosed by Gazala. The determination of the malfunction being the determination of the nozzle being failed or malfunctioning based on a score and exceeding or not said score (para 0025-0026). Hence, the nozzle is determined based on the teachings of Gazala to be classified based on the score “degree of matching” as a malfunctioning or non-malfunctioning nozzle. Gazala in view of Billow has not further disclosed the determination based on scoring of the nozzle as being uncertain with respect to defect/malfunction and the output of the malfunction information to review nozzle defect as required by the following claim limitation “to generate a message for display indicating….nozzle defect”. ]
of the nozzle defect is uncertain, [Stoppe (Para 0032-0033) has disclosed a machine vision based automated testing of materials to determine based on a scoring whether the material under test is within tolerances, exceeds tolerances, or is uncertain.  The comparison reference data used for classification being generated by a machine learning method (para 0158 of Stoppe) such that a respective classification result of a malfunction/failed object test is generated based on the scoring of the comparison result (para 0155-0157 of Stoppe, wherein failure is “compliance” and “non-compliance” with respect to a quality value is determined with respect to comparison result with reference image data).]
to generate a message for display indicating to perform a manual review of the nozzle defect. [Stoppe (para 0032) has disclosed that when a determination that the material/object being inspected by the semi-automated method is uncertain, that a manual inspection be performed on the object/material. Thus an event, hence an indication/message, is generated for manual visual inspection of the object/material (para 0032 and 0033-034).]
[Stoppe and Gazala in view of Billow are analogous art of image data processing to perform a comparison based machine vision inspection of a material using at least an automated method, a scoring of the comparison result, and a determination of a failure of the inspected object based on the scoring. It would have been obvious to one of ordinary skill in the art to modify the automated comparison result categorization of Gazala in view of Billow to compare and classify the object under inspection as uncertain as well as certain (with respect to being scored as malfunction/failed or not) based on the scoring and comparison with automated learned “machine learning” generated result as disclosed by Stoppe, wherein said process further includes additional manual inspection when an uncertain determination has occurred. The motivation for combining would have been to increase the quality of the inspection result (para 0033 of Stoppe) by improving the certainty of the automated portion of the process by learning reference data for comparison based on manual user input. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Stoppe with Gazala in view of Billow to achieve the limitations of the present claim.]

With respect to Claims 5, 12, and 18: The system of claim 4 wherein:
the print defect controller is further configured to update the defect reference data based on received manual review data of the nozzle defect. [As part of the manual inspection process performed for the semi-automated process including ANN disclosed by Stoppe for comparison of visual data and reference data (para 0158), the improvement of the reference data used to classify the defects is refined/updated based on the semi-automated process (hence including user manual input as discussed in at least para 0033 of Stoppe).]

With respect to Claim 20: The medium of claim 14 wherein the method further comprises: determining the type of the nozzle defect with a machine learning function using the defect reference data as input to the machine learning function. [Stope (para 0158).]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheverton (US 2015/0177158) has disclosed a method of additive manufacturing wherein printing structures are utilized to print particles on a surface. The manufacturing process is monitored to determine clogged print jets, misplacement, and delamination of the printing structures.
Tsai et al (“Test Pattern and Drop Tracing for Nozzle Healthy Diagnostic”) has disclosed an image test pattern comparison method of identifying nozzle diagnostics. The method including comparing a known test image pattern having an association with a known defect type, to a captured image of data printed by the nozzles being tested. The process including determining the issue, if any, and applying corresponding correction to the nozzles of the device being tested (abstract and 1st para of introduction section of Tsai).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321. The examiner can normally be reached 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        


/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666